DETAILED ACTION

This Office Action is in response to Applicant's application filed on February 14, 2020.  Currently, claims 1-8 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/14/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (non-transitory computer readable medium, method and apparatus).  Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 7-8 recite determining whether or not a genre related to a first schedule registered in a schedule table in which at least one schedule including a date and Dependent claims 2-6 also not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing acquiring climate information and making determinations on substitute and moveable dates and outputting the determinations and a predetermined table for the weather.   

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 20160033678 A1) in view of Davis (US 2014/0108078 A1).

Claims 1, 7-8:
Lee, as shown, discloses the following limitations of claims 1, 7-8:
A non-transitory storage medium (and corresponding method and apparatus) storing a program causing an information processing apparatus to execute the steps of (see para [0015], showing computer functionality): acquiring first climate information indicating a climate at a date and time related to a first schedule in which at least one schedule including a date and time, a genre, and a place is registered (see para [0017], where event type is equivalent to a genre see para [0018], "The first weather information comprises the weather forecast at the event occurring location around the event start time." where start time shows a date and time would be obvious and see para [0019], "The control unit 11 determines 
determining whether or not the first climate information satisfies a climate compatibility condition (see para [0019], where unsuitable shows such a determination); and
outputting incompatibility information indicating that the climate at the date and time related to the first schedule is not compatible with a genre related to the first schedule when determination is made that the first climate information does not satisfy the climate compatibility condition (see para [0019], [0026], where unsuitable is equivalent to incompatible and where a recommendation of an alternative location shows outputting that the first date is not suitable/compatible).
Lee, however, does not specifically disclose registered in a schedule table.  In analogous art, Davis discloses the following limitations:
registered in a schedule table (Fig 4, where a calendar is equivalent to a schedule table)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Davis with Lee because using a scheduled table (calendar) enables users to more effective interpret and compare services (see Davis, para [0002]-[0003]).                     
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for rescheduling a task as taught by Davis in the method for obtaining weather for an event as taught by Lee, since the claimed invention is merely 

	Claim 2:
	Further, Lee discloses the following limitations:
acquiring second climate information for each date and time of a predetermined period in a place related to the first schedule when the determination is made that the first climate information does not satisfy the climate compatibility condition (see para [0019], showing obtaining second weather information);
determining whether or not there is a substitute candidate date and time satisfying the climate compatibility condition among pieces of the second climate information (see para [0019][0020], [0032], showing candidate locations and dates  where no action is happens when it is suitable)
Lee does not specifically disclose outputting the incompatibility information when determination is made that there is no substitute candidate date and time satisfying the climate compatibility condition among the pieces of second climate information.  In analogous art, Davis discloses the following limitations:
outputting the incompatibility information when determination is made that there is no substitute candidate date and time satisfying the climate compatibility condition among the pieces of second climate information (see para [0059], where cancelling shows not finding a substitute date would have been obvious to one of ordinary skill in the art)


	Claim 3:
	Further, Lee discloses the following limitations:
outputting a proposal to move the first schedule to the movement destination date and time (see para [0008], a recommendation location with an event start time).
Lee, however, does not specifically disclose determining whether or not there is a movable date and time in which no schedule is registered among the substitute candidate dates.  In analogous art, Davis discloses the following limitations:
determining whether or not there is a movable date and time in which no schedule is registered among the substitute candidate dates and times when determination is made that there are the substitute candidate dates and times satisfying the climate compatibility condition among the pieces of second climate information
deciding a movement destination date and time, from the movable dates and times, to which the first schedule is moved when determination is made that there are the movable dates and times in which no schedule is registered among the substitute candidate dates and times (see para [0079], showing free dates and see para [0118]-[0123], showing rescheduling based on weather but also would be obvious to one or ordinary skill in the art  based on the satisfaction of weather criteria as shown in Lee para [0018]-[0020  ); and
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for rescheduling a task as taught by Davis in the method for obtaining weather for an event as taught by Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 4:
Lee does not specifically disclose determining whether or not there is an exchangeable schedule that is not affected by a climate among schedules registered at the substitute candidate dates and times when determination is made that there are the substitute candidate dates and times satisfying the climate compatibility condition among the pieces of second climate information.  In analogous art, Davis discloses the following limitations:
determining whether or not there is an exchangeable schedule that is not affected by a climate among schedules registered at the substitute candidate dates and times when determination is made that there are the substitute candidate dates and times satisfying the climate compatibility condition among the pieces of second climate information (see para [0059], showing a scheduled tasks can be swapped with a different dates that are in compliance with external data sources, which can be the weather as shown in para [0026]);
deciding an exchange schedule to be exchanged with the first schedule from the exchangeable schedules when determination is made that there are the exchangeable schedules that are not affected by the climate among the schedules registered at the substitute candidate date and time (see para [0059], showing rescheduling based on compliance with input from external sources which can be weather as shown in para [0029] ); and
outputting a proposal to exchange the date and time related to the first schedule with a date and time related to the exchange schedule ( see para [0140], [0145], showing a GUI for displaying such information ).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for rescheduling a task as taught by Davis in the method for obtaining weather for an event as taught by Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee and Davis, as applied above, and further in view of Fletcher (US 2019/0005426 A1).

	Claims 5-6:
Lee and Davis do not specifically disclose where the step of determining whether or not the first climate information satisfies a climate compatibility condition is executed based on a predetermined table that defines a standard of climate compatibility.  In analogous art, Fletcher discloses the following limitations:
where the step of determining whether or not the first climate information satisfies a climate compatibility condition is executed based on a predetermined table that defines a standard of climate compatibility (see para [0019], "store the received weather information in weather database 260 for further scheduling operations" and see para [0020], where a threshold can be considered a standard of compatibility)
wherein the predetermined table includes at least one of weather, air temperature, humidity, and wind speed (see para [0003], [0019], showing weather threshold can be lack of rain or certain temperature range)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Fletcher with Lee and Davis because integrating a predetermined table enables a business to make more optimized decisions based on the weather to reduce costs of needing to reschedule (see Fletcher, para [0002]).                        
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for dynamically scheduling as taught by Fletcher in the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624